DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.  

Response to Amendment
Applicant’s amendment filed 10/21/2020 has been entered.  Claim 6 has been cancelled.  Claims 1 – 5 and 7 – 20 remain pending in the application, with Claim 20 withdrawn from further consideration as being drawn to a non-elected invention.
Applicant’s election of Invention I (claims 1-19) in the reply filed on 24 April 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The amendment has overcome the objection to Claim 12 and it has been withdrawn.  The amendment has also overcome the 35 U.S.C. 112(a) rejections of Claims 9 and 18 and these have 

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 12 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.
It is noted the newly amended claim limitation (the thermal control module is downloaded from the server…) is taught by Duan et al. (U.S. Patent No. 10,828,959).   Please see the new rejections of Claims 1 and 12 below for further detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Telpaz et al. (US 2017/0330044), in view of Baruschke et al. (US 2008/0003938) and Duan et al. (U.S. Patent No. 10,828,959).
Regarding claim 1, Telpaz et al. discloses:
An air conditioning control system (¶0174), comprising:
a plurality of sensors configured to generate sensor input (¶0159, lines 1-4) including an estimated temperature of at least one target surface of an occupant or object in a space (¶0159, lines 4-6 and 10-13; ¶0160, lines 1-5);
one or more processors (¶0106, lines 1-3) configured to:
receive (¶0106; ¶0113; ¶0115) the sensor input (¶0159, lines 1-4);
receive external input from a server (¶0120-0121); and
select a thermal control model (¶0172, lines 1-4) based on the sensor input (¶0158, lines 1-3; ¶0159, lines 1-4) and the external input from the server (¶0172, lines 6-9), and execute the thermal control module to generate airflow parameters (¶0174) based on the sensor input (¶0172, lines 1-4; ¶0158, lines 1-3; ¶0159, lines 1-4), to control the estimated temperature to trend toward a respective target temperature for the at least one target surface (¶0167; ¶0174).
Telpaz et al. does not explicitly disclose a plurality of air vents in a space; the one 
Baruschke et al. teaches:
A motor vehicle air-conditioning system (¶0028, lines 1-5) with a plurality of air vents in a space (¶0028, lines 5-9); wherein the plurality of air vents have a respective set of airflow parameters for each vent (¶0029, lines 1-4 and 14-24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioning control system disclosed by Telpaz et al. by including a plurality of air vents in a space with a respective set of airflow parameters for each vent, as taught by Baruschke et al. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means of distributing the airflow parameters controlled in Telpaz et al. to the interior of a vehicle.
Duan et al. teaches:
A motor vehicle air conditioning system (heating, ventilation, and air conditioning system, Col. 3, lines 35-36), wherein a control model (122, Col. 6, lines 23-24) is downloaded (122 is downloaded to vehicle, Col. 7, lines 25-26) from a server (120) from among a plurality of models (each model represents an action to be performed to achieve the pre-set level, such as closing the window or increasing airflow in the ventilation system, Col. 6, lines 63-66) based on sensor input (153P).
Further, “the automotive industry is seeing a rapid increase in the integration of intelligent vehicle technologies.  ADAS are systems developed to automate, adapt, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioning control system disclosed by Telpaz et al. to include downloading the thermal control module from the server from among a plurality of models based on the sensor input, as taught by Duan et al. One of ordinary skill in the art would have been motivated to make this modification in order to improve the driving experience by automating, adapting, and enhancing the air conditioning system.  

Regarding claim 2, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the air conditioning control system of claim 1.  Telpaz et al., in view of Baruschke et al. and Duan et al., after the modifications, further discloses wherein the air vents are installed in a vehicle (Baruschke et al.: ¶0028, lines 1-9).

Regarding claim 3, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the air conditioning control system of claim 2.  Telpaz et al. further discloses wherein the plurality of sensors are installed in the vehicle (¶0093).

Regarding claim 4, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the air conditioning control system of claim 1.  Telpaz et al. further discloses wherein one or more of the plurality of sensors are installed in, or are an accessory of, a mobile computing device (¶0093; ¶0049; the fully autonomous vehicle is a mobile 

Regarding claim 5, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the air conditioning control system of claim 1.  Telpaz et al. further discloses wherein the plurality of sensors includes one or more of a thermal sensor, a visible-light camera, and a thermographic camera (¶0093).

Regarding claim 7, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the air conditioning control system of claim 1.  Telpaz et al. does not explicitly disclose wherein the set of airflow parameters (Telpaz et al.: ¶0174; Baruschke et al.: ¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (Baruschke et al.: ¶0028, lines 5-9) includes a flow direction of air flowing through that vent, each vent being independently adjustable by a respective motor controlled by one of the one or more processors (Telpaz et al.: ¶0106).
Baruschke et al. further teaches:
The motor vehicle air-conditioning system (¶0028, lines 1-5) wherein the set of airflow parameters (¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (¶0028, lines 5-9) includes a flow direction of air flowing through that vent, each vent being independently adjustable by a respective motor controlled by a controller (¶0036).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioning control system disclosed by Telpaz et al., Baruschke et al., and Duan et al. by including the set of airflow 

Regarding claim 8, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the air conditioning control system of claim 1.  Telpaz et al. does not explicitly disclose wherein the set of airflow parameters (Telpaz et al.: ¶0174; Baruschke et al.: ¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (Baruschke et al.: ¶0028, lines 5-9) includes a flowrate of air flowing through that vent, each vent being independently adjustable by a respective fan controlled by one of the one or more processors (Telpaz et al.: ¶0106).
Baruschke et al. further teaches:
The motor vehicle air-conditioning system (¶0028, lines 1-5) wherein the set of airflow parameters (¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (¶0028, lines 5-9) includes a flowrate of air flowing through that vent, each vent being independently adjustable by a respective fan controlled by a controller (¶0007, lines 1-3; ¶0036).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioning control system disclosed by Telpaz et al., Baruschke et al., and Duan et al. by including the set of airflow parameters for each air vent of the plurality of air vents includes a flowrate of air flowing 

Regarding claim 9, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the air conditioning control system of claim 1.  Telpaz et al. does not explicitly disclose wherein the set of airflow parameters (Telpaz et al.: ¶0174; Baruschke et al.: ¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (Baruschke et al.: ¶0028, lines 5-9) includes a temperature of air flowing through that vent, each vent being independently adjustable by a respective Heating Ventilation and Air Conditioning (HVAC) system (interpreted: by a HVAC system; see section 6 of this Office Action) controlled by one of the one or more processors (Telpaz et al.: ¶0106).
Baruschke et al. further teaches:
The motor vehicle air-conditioning system (¶0028, lines 1-5) wherein the set of airflow parameters (¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (¶0028, lines 5-9) includes a temperature of air flowing through that vent, each vent being independently adjustable by a Heating Ventilation and Air Conditioning (HVAC) system controlled by a controller (¶0007, lines 1-3; ¶0009-0010; ¶0036).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioning control system disclosed by Telpaz et al., Baruschke et al., and Duan et al. by including the set of airflow 

Regarding claim 11, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the air conditioning control system of claim 1.  Telpaz et al. further discloses wherein for the occupant or object, the one or more processors (¶0106, lines 1-3) are further configured to generate and update a thermal map over time (¶0158, lines 1-3; ¶0160; ¶0162; ¶0169).

Regarding claim 12, Telpaz et al. discloses a method for air conditioning control (¶0174), comprising:
generating sensor input (¶0159, lines 1-4) including an estimated temperature of at least one target surface of an occupant or object in a space (¶0159, lines 4-6 and 10-13; ¶0160, lines 1-5)…; and
at one or more processors (¶0106, lines 1-3):
receiving (¶0106; ¶0113; ¶0115) the sensor input (¶0159, lines 1-4);
receiving external input from a server (¶0120-0121);
executing a thermal control model (¶0172, lines 1-4), which is based on the sensor input (¶0158, lines 1-3; ¶0159, lines 1-4) and the external input from the server (¶0172, lines 6-9); and
controlling the estimated temperature to trend toward a respective target temperature for the at least one target surface (¶0167; ¶0174) by generating airflow parameters (¶0174)…based on the sensor input (¶0172, lines 1-4; ¶0158, lines 1-3; ¶0159, lines 1-4), 
Telpaz et al. does not explicitly disclose a space having a plurality of air vents;  the at one or more processors generate a respective set of airflow parameters for each vent; and wherein the thermal control model is downloaded from the server from among a plurality of models based on the sensor input.
Baruschke et al. teaches:
A motor vehicle air-conditioning system (¶0028, lines 1-5) with a space having a plurality of air vents (¶0028, lines 5-9);…a respective set of airflow parameters for each vent (¶0029, lines 1-4 and 14-24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Telpaz et al. by including a space having a plurality of air vents with a respective set of airflow parameters for each vent, as taught by Baruschke et al. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means of distributing the airflow parameters controlled in Telpaz et al. to the interior of a vehicle.
Duan et al. teaches:
A motor vehicle air conditioning system (heating, ventilation, and air conditioning 
Further, “the automotive industry is seeing a rapid increase in the integration of intelligent vehicle technologies.  ADAS are systems developed to automate, adapt, and enhance vehicle systems to improve the driving experience”, Col. 1, lines 9-15. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioning control system disclosed by Telpaz et al. to include downloading the thermal control module from the server from among a plurality of models based on the sensor input, as taught by Duan et al. One of ordinary skill in the art would have been motivated to make this modification in order to improve the driving experience by automating, adapting, and enhancing the air conditioning system.  

Regarding claim 13, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the method of claim 12.  Telpaz et al., in view of Baruschke et al. and Duan et al., after the modifications, further discloses wherein the air vents are installed in a vehicle (Baruschke et al.: ¶0028, lines 1-9).

Regarding claim 14, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the method of claim 12.  Telpaz et al. further discloses wherein the sensor input 

Regarding claim 15, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the method of claim 12.  Telpaz et al. further discloses wherein the sensor input is generated by one or more of a thermal sensor, a visible-light camera, and a thermographic camera (¶0159, lines 1-4).

Regarding claim 16, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the method of claim 12.  Telpaz et al. does not explicitly disclose wherein the set of airflow parameters (Telpaz et al.: ¶0174; Baruschke et al.: ¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (Baruschke et al.: ¶0028, lines 5-9) includes a flow direction of air flowing through that vent, each vent being independently adjustable by a respective motor.
Baruschke et al. further teaches:
The motor vehicle air-conditioning system (¶0028, lines 1-5) wherein the set of airflow parameters (¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (¶0028, lines 5-9) includes a flow direction of air flowing through that vent, each vent being independently adjustable by a respective motor (¶0036).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Telpaz et al., Baruschke et al., and Duan et al. by including the set of airflow parameters for each air vent 

Regarding claim 17, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the method of claim 12.  Telpaz et al. does not explicitly disclose wherein the set of airflow parameters (Telpaz et al.: ¶0174; Baruschke et al.: ¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (Baruschke et al.: ¶0028, lines 5-9) includes a flowrate of air flowing through that vent, each vent being independently adjustable by a respective fan.
Baruschke et al. further teaches:
The motor vehicle air-conditioning system (¶0028, lines 1-5) wherein the set of airflow parameters (¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (¶0028, lines 5-9) includes a flowrate of air flowing through that vent, each vent being independently adjustable by a respective fan (¶0007, lines 1-3; ¶0036).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Telpaz et al., Baruschke et al., and Duan et al. by including the set of airflow parameters for each air vent of the plurality of air vents includes a flowrate of air flowing through that vent, each vent being independently adjustable by a respective fan, as taught by Baruschke et al. One of 

Regarding claim 18, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the method of claim 12.  Telpaz et al. does not explicitly disclose wherein the set of airflow parameters (Telpaz et al.: ¶0174; Baruschke et al.: ¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (Baruschke et al.: ¶0028, lines 5-9) includes a temperature of air flowing through that vent, each vent being independently adjustable by a respective Heating Ventilation and Air Conditioning (HVAC) system (interpreted: by a HVAC system; see section 6 of this Office Action).
Baruschke et al. teaches:
The motor vehicle air-conditioning system (¶0028, lines 1-5) wherein the set of airflow parameters (¶0029, lines 1-4 and 14-24) for each air vent of the plurality of air vents (¶0028, lines 5-9) includes a temperature of air flowing through that vent, each vent being independently adjustable by a Heating Ventilation and Air Conditioning (HVAC) system (¶0007, lines 1-3; ¶0009-0010; ¶0036).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Telpaz et al., Baruschke et al., and Duan et al. by including the set of airflow parameters for each air vent of the plurality of air vents includes a temperature of air flowing through that vent, each vent being independently adjustable by a Heating Ventilation and Air Conditioning (HVAC) system, as taught by Baruschke et al. One of ordinary skill in the art would have been .

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Telpaz et al., in view of Baruschke et al. and Duan et al., as applied to claims 1 and 12 above, further in view of Lee et al. (US 2017/0267062).
Regarding claim 10, the combination of Telpaz et al., Baruschke et al., and Duan et al. discloses the air conditioning control system of claim 1.  Telpaz et al., Baruschke et al., and Duan et al. do not explicitly disclose wherein the sensor input (Telpaz et al.: ¶0159, lines 1-4) further includes a three-dimensional location of the at least one target surface in the space.
Lee et al. teaches:
An air conditioning system (¶0035) wherein a sensor input (¶0037; ¶0040, lines 1-2) includes a three-dimensional location of at least one target in a space (¶0052).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioning control system disclosed by Telpaz et al., Baruschke et al., and Duan et al. by including a sensor input includes a three-dimensional location of at least one target in a space, as taught by Lee et al. One of ordinary skill in the art would have been motivated to make this modification in order to further enhance vehicle occupant information analysis accuracy and optimally control the air conditioning system (Lee et al.: ¶0053).

Regarding claim 19, the combination of Telpaz et al., Baruschke et al., and Duan et claim 12.  Telpaz et al., Baruschke et al., and Duan et al. do not explicitly disclose wherein the sensor input (Telpaz et al.: ¶0159, lines 1-4) further includes a three-dimensional location of the at least one target surface in the space.
Lee et al. teaches:
An air conditioning system (¶0035) wherein a sensor input (¶0037; ¶0040, lines 1-2) includes a three-dimensional location of at least one target in a space (¶0052).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Telpaz et al., Baruschke et al., and Duan et al. by including a sensor input includes a three-dimensional location of at least one target in a space, as taught by Lee et al. One of ordinary skill in the art would have been motivated to make this modification in order to further enhance vehicle occupant information analysis accuracy and optimally control the air conditioning system (Lee et al.: ¶0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.T./
Art Unit 3762
06/14/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746